DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 09/01/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. Line 1 of claim 7 recites the limitation “returning the AV to a location with cellular service” (emphasis on italicized). The claim omits the essential elements that indicate the AV has previously been at the location. Therefore, it is not clear to the Examiner in claim 7, whether the AV has previously arrived at the location before “returning” to the location, OR if the AV is “navigating” to the location for a first time. Examiner suggests claiming the essential element of “traveling to a location…” prior to the limitation of “returning to a location…” as supported by Fig. 5B 550 of Applicant’s drawings. For examination purposes, the Examiner has interpreted the claim limitation of “returning the AV to a location” as “navigating the AV to a location”.
Claims 8-10 are similarly rejected, because of at least their dependencies on rejected claim 7.

Regarding claim 20, claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Line 22 of claim 20 recites the limitation “returning the AV to a location with cellular service” (emphasis on italicized). The claim omits the essential steps that indicate the AV has previously been at the location. Therefore, it is not clear to the Examiner in claim 20, whether the AV has previously arrived at the location before “returning” to the location, OR if the AV is “navigating” to the location for a first time. Examiner suggests claiming the essential step of “traveling to a location…” prior to the limitation of “returning to a location…” as supported by Fig. 5B 550 of Applicant’s drawings. For examination purposes, the Examiner has interpreted the claim limitation of “returning the AV to a location” as “navigating the AV to a location”.




Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically “wherein the detection of the second trigger event comprises detecting a person nearby the AV; and wherein the determination of the second response plan comprises transmitting a distress alert to the detected person”.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically “automatically detect a second trigger during the activity, wherein the second trigger comprises detecting a potential rescuer nearby the AV; automatically select a second response plan from the plurality of response plans in response to the second trigger based on the collected waypoint data and the waypoint annotations, wherein the second response plan includes: moving the AV toward the potential rescuer; and transmitting a distress alert to the potential rescuer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 20180107205 A1), in view of Aldana Lopez et al. (US 20190196467 A1), and herein after will be referred to as Fox and Lopez respectively.

Regarding claim 1, Fox teaches a controller for an emergency response system, comprising: 
a processor coupled to a memory, the memory containing program instructions that, when executed on the processor, cause the controller to (Fig. 2 controller 150 in drone 80; [0020] In one non-limiting embodiment, the UAV's communications systems includes an on-board processor and associated memory storage device…): 
collect location data during a user's activity ([0006] a global positioning system (GPS) receiver for receiving GPS signals to determine a current GPS location of the individual […] and automatically record a current GPS location); 
detect a first trigger event indicating that the user needs assistance (Fig. 4 drone launch signal detected 315; [0041] A drone emergency launch signal may be detected if there is an emergency situation in which it is determined that a rescue operation is required.); 
determine a first response plan for an autonomous vehicle (AV) for the first trigger event based on the collected location data (Fig. 4 launch drone from that location 330; [0029] As an example, in the case of a hiker or skier, a sudden change in elevation might be sensed as a fall, and an altimeter would provide a trigger signal to initiate the launch);
and execute the first response plan (Fig. 4 traverse a flight path to GPS location of nearest emergency response authority destination 345 and inform authorities 350; [0047] Thus, after launching the drone, the control processor employs the first communications sub-system to receive over a network connection information including one or more GPS location coordinates associated with each of one or more destination locations having an emergency response capability, and in response, generate from the received or otherwise determined GPS location coordinates, a flight-path to enable the UAV to navigate to the nearest destination location).
Fox does not explicitly teach waypoint data.
However, in the same field of endeavor, Lopez teaches a drone collecting waypoint data ([0047] For instance, if the drone was programmed to follow the target (e.g., follow the user), then the drone may begin tracking the target and navigating to follow the target as it moves; [0073] Example 1 is a system for drone path planning for a drone, the system comprising: a processor subsystem; and memory comprising instructions, which when executed by the processor subsystem, cause the processor subsystem to perform the operations comprising: storing a current location of the drone as a current waypoint in a set of waypoints, the set of waypoints to include the current waypoint and a previous waypoint).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bob to incorporate Jim to include collecting waypoint data during a user’s activity, for the motivation of “maintaining a list of key positions visited by the drone” (Lopez [0019]) and “to quickly backtrack using the collected waypoints in case that the frontiers lead into a trap” (Lopez [0019]).

Regarding claim 7, Fox, as modified, teaches the controller of claim 1.
Fox also teaches wherein the first response plan comprises: returning the AV to a location with cellular service (Fig. 3 traverse a self-navigated path to GPS location of nearest emergency response authority destination 240; [0046] navigate said UAV to stay within an area of sufficient cellular phone coverage strength to initiate a cellular phone communications); 
and transmitting a distress alert to one or more emergency services (Fig. 3 play to authorities the recorded A/V message 250).  

Regarding claim 11, Fox teaches the controller of claim 1.
While Fox also teaches that in para. [0017] the “unmanned aerial vehicle (UAV) 80 is provided associated with and/or in proximity to an individual 90 engaging in an activity, e.g., hiking in the mountains”, Fox, as modified does not explicitly teach wherein the AV is adapted to automatically follow the user during the user's activity.  
However, Lopez also teaches wherein the AV is adapted to automatically follow the user during the user's activity ([0047] For instance, if the drone was programmed to follow the target (e.g., follow the user), then the drone may begin tracking the target and navigating to follow the target as it moves).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Fox to incorporate the teachings of Lopez to include wherein the AV is adapted to automatically follow the user during the user's activity, for the added benefits of tracking and monitoring the user. 

Regarding claim 19, Fox teaches a computer program product for an emergency response system, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: (Fig. 2 controller 150 in drone 80; [0020] In one non-limiting embodiment, the UAV's communications systems includes an on-board processor and associated memory storage device…; [0077] The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.): 
program instructions for collecting location data during a user's activity ([0006] a global positioning system (GPS) receiver for receiving GPS signals to determine a current GPS location of the individual […] and automatically record a current GPS location); 
program instructions for detecting a first trigger event indicating that the user needs assistance (Fig. 4 drone launch signal detected 315; [0041] A drone emergency launch signal may be detected if there is an emergency situation in which it is determined that a rescue operation is required.); 
program instructions for determining a first response plan for an autonomous vehicle (AV) for the first trigger event based on the collected location data (Fig. 4 launch drone from that location 330; [0029] As an example, in the case of a hiker or skier, a sudden change in elevation might be sensed as a fall, and an altimeter would provide a trigger signal to initiate the launch);
and program instructions for executing the first response plan (Fig. 4 traverse a flight path to GPS location of nearest emergency response authority destination 345 and inform authorities 350; [0047] Thus, after launching the drone, the control processor employs the first communications sub-system to receive over a network connection information including one or more GPS location coordinates associated with each of one or more destination locations having an emergency response capability, and in response, generate from the received or otherwise determined GPS location coordinates, a flight-path to enable the UAV to navigate to the nearest destination location).
Fox does not explicitly teach waypoint data.
However, in the same field of endeavor, Lopez teaches program instructions for a drone to collect waypoint data ([0047] For instance, if the drone was programmed to follow the target (e.g., follow the user), then the drone may begin tracking the target and navigating to follow the target as it moves; [0073] Example 1 is a system for drone path planning for a drone, the system comprising: a processor subsystem; and memory comprising instructions, which when executed by the processor subsystem, cause the processor subsystem to perform the operations comprising: storing a current location of the drone as a current waypoint in a set of waypoints, the set of waypoints to include the current waypoint and a previous waypoint).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bob to incorporate Jim to include program instructions for collecting waypoint data during a user’s activity, for the motivation of “maintaining a list of key positions visited by the drone” (Lopez [0019]) and “to quickly backtrack using the collected waypoints in case that the frontiers lead into a trap” (Lopez [0019]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Lopez, in further view of Jonak et al. (US 20210141389 A1) and herein after will be referred to as Jonak.

Regarding claim 2, Fox, as modified (see rejection of claim 1), teaches the controller of claim 1.
Fox, as modified, does not explicitly teach further comprising program instructions that, when executed on the processor, cause the controller to collect waypoint annotations associated with the waypoint data.  
However, Jonak teaches further comprising program instructions that, when executed on the processor, cause the controller to collect waypoint annotations associated with the waypoint data ([0037] The robot 100 and/or remote system 140 generates waypoints 210 based on the image data 124 collected by the sensor system 120 of the robot; [0039] Each waypoint 210 is generally associated with a waypoint edge 220. More specifically, an edge 220 is configured to indicate how one waypoint 210 (e.g., a first waypoint 210a) is related to another waypoint 210 (e.g., a second waypoint 210b); [0040] In some examples, the edge 220 includes annotations 222 associated with the edge 220 that provide further indication/description of the robotic environment 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Fox, as modified, to incorporate the teachings of Jonak to include further comprising program instructions that, when executed on the processor, cause the controller to collect waypoint annotations associated with the waypoint data, because “these annotations 222 may aid the robot 100 during maneuvering especially when visual information is missing or lacking” (Jonak [0040]) and the annotations can “provide further indication/description of the environment” (Jonak [0040]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Lopez, in view of Jonak, in further view of Werner (US 20100088023 A1) and herein after will be referred to as Werner.

Regarding claim 3, Fox, as modified, teaches the controller of claim 2.
Fox also teaches a plurality of devices available to the user during the activity (Fig. 2 user’s laptop 48 and smart phone device 49).
Fox, as modified, does not explicitly teach that at least some of the waypoint annotations are collected by a plurality of devices during the activity.
However, Werner teaches: at least some of the waypoint annotations are collected by a device available to the user during the activity ([0059] For example, portable fitness monitoring device 12 may include one or more manually manipulable input buttons 80 that permit athlete 14 to start and stop recording of GPS data, annotate a route while athlete 14 is traversing the route…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the usage of the plurality of devices available to the user during the activity as taught by Fox to incorporate the teachings of Werner to include at least some of the waypoint annotations are collected by a plurality of devices during the activity, for the motivation of assisting in keeping track of the locations traveled by the user. 

Regarding claim 4, Fox, as modified, teaches the controller of claim 3, 
Fox, as modified, also teaches wherein at least some of the waypoint annotations are collected by a plurality of sensors connected to the AV (see rejection of claim 2, Jonak [0037] sensor system).

Regarding claim 5, Fox, as modified, teaches the controller of claim 3.
Fox, as modified, also teaches further comprising program instructions that, when executed on the processor, cause the controller to pair with the plurality of devices (Fox Fig. 2 drone is paired with user laptop 48 and smart phone device 49).

Regarding claim 6, Fox, as modified, teaches the controller of claim 3.
Fox, as modified, also teaches wherein the first trigger event is automatically detected through monitoring of the waypoint data (Fox [0029] As an example, in the case of a hiker or skier, a sudden change in elevation might be sensed as a fall, and an altimeter would provide a trigger signal to initiate the launch; see rejection of claim 2 cited to Lopez [0073] store waypoints)
	and the waypoint annotations (see rejection of claim 2 cited to Jonak [0007] The waypoint edge may include an annotation indicating a spatial feature of the environment).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Lopez, in further view of Kendoul et al. (US 20210278834 A1) and herein after will be referred to as Kendoul.

Regarding claim 8, Fox teaches the controller of claim 7.
Fox does not explicitly teach: wherein returning the AV to the location with cellular service comprises following the waypoints back to the location.  
However, Kendoul teaches wherein returning the AV to the location with cellular service comprises following the waypoints back to the location ([0101] In some other implementations, the aerial vehicle 210 may be configured to store a position of a last waypoint or position that was within communications range, and autonomously return to that last waypoint or position upon completion of autonomous flight in accordance with the flight instructions data. This may help to avoid unnecessary additional return flight of the aerial vehicle 210 further into communication range than would be required to restore the communication link 201).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Fox, as modified, to incorporate the teachings of Kendoul to include wherein returning the AV to the location with cellular service comprises following the waypoints back to the location, for the motivation of reestablishing communication, and “avoid unnecessary additional return flight of the aerial vehicle 210 further into communication range than would be required to restore the communication” (Kendoul [0101]).

Regarding claim 10, Fox, as modified, teaches the controller of claim 7.
Fox does not explicitly teach further comprising program instructions that, when executed on the processor, cause the controller to calculate a route to the location with cellular service using the waypoint data.
However, Kendoul teaches program instructions that, when executed on the processor, cause the controller to calculate a route to the location with cellular service using the waypoint data ([0101] In some other implementations, the aerial vehicle 210 may be configured to store a position of a last waypoint or position that was within communications range, and autonomously return to that last waypoint or position upon completion of autonomous flight in accordance with the flight instructions data. This may help to avoid unnecessary additional return flight of the aerial vehicle 210 further into communication range than would be required to restore the communication link 201).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Fox, as modified, to incorporate the teachings of Kendoul to include program instructions that, when executed on the processor, cause the controller to calculate a route to the location with cellular service using the waypoint data, for the motivation of reestablishing communications. 
Fox, as modified, does not explicitly teach: when Global Positioning System (GPS) signals are unavailable.
However, Kendoul also teaches when Global Positioning System (GPS) signals are unavailable ([0049] In one embodiment the environment is a GPS-denied environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Fox, as modified, to incorporate the teachings of Kendoul to include when Global Positioning System (GPS) signals are unavailable, because doing so still allows the drone to perform exploration and mapping operations without the need for a priori map (Kendoul [0202]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Lopez, in view of Kendoul, in further view of Smith et al. (US 20200372813 A1) and herein after will be referred to as Smith.

Regarding claim 9, Fox, as modified, teaches the controller of claim 8.
Fox does not explicitly teach: wherein returning the AV to the location with cellular service comprises skipping one or more of the waypoints.  
However, Smith teaches skipping one or more the waypoints ([0042] For example, the ATC may instruct the aircraft to take a shortcut bypassing several waypoints in order to achieve an earlier arrival time at the destination).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the returning the AV to the location with cellular service as taught by Fox, as modified, to incorporate the teachings of Smith to include skipping one or more the waypoints, for the motivation of “taking a shortcut in order to achieve an earlier arrival time at the desired destination” (Smith [0042]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Lopez, in view of Jonak, in further view of Groden et al. (US 20220107640 A1) and herein after will be referred to as Groden.

Regarding claim 12, Fox, as modified, teaches the controller of claim 2.
Fox, as modified, also teaches: further comprising program instructions that, when executed on the processor, cause the controller to: detect a second trigger event ([0029] The drone may sense a condition, and generate a trigger signal in response to the detecting of a sensor signal. This may be for example, when a heat sensor, moisture sensor or accelerometer sensor is triggered, e.g., when sensing an environmental condition exceeding a limit […] an individual who is riding a vehicle, an impact sensor may be activated, for example, in response to sensing a vehicle crash, which may be used to trigger the launch);
In Fox, Examiner interprets “the first trigger event” corresponds to launching when a sudden change in elevation is detected by the drone - Fox para. [0029] As an example, in the case of a hiker or skier, a sudden change in elevation might be sensed as a fall, and an altimeter would provide a trigger signal to initiate the launch). Examiner interprets “the second trigger event” corresponds to launching when a collision/impact is detected by the drone - Fox para. [0029] an individual who is riding a vehicle, an impact sensor may be activated, for example, in response to sensing a vehicle crash, which may be used to trigger the launch.
determine a second response plan for the AV based on the collected waypoint data and the waypoint annotations (Fox Fig. 4 launch drone from that location 330; Fox [0026] nearest emergency response destination; see rejection of claim 1 cited to collection of waypoint data – and see rejection of claim 2 cited to collection of waypoint annotations Jonak [0037]-[0040]); 
Fox, as modified, does not explicitly teach: select a priority plan from among the first response plan and the second response plan; and execute the priority plan.
However, Groden teaches a first response plan (responding to [0028] emergency mission)
 and a second response plan (responding to [0028] non-emergent mission/ low-priority mission), 
select a priority plan from among the first response plan and the second response plan ([0028] In a second example, an aircraft that is currently performing a first mission (e.g., non-emergent mission, low-priority emergency mission, etc.) can be selected for an emergency mission (e.g., wherein the first mission is delayed in order to minimize response time for the emergency mission)); 
and execute the priority plan (Fig. 1 performing a service at a waypoint S160).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the execution of the first response plan and second response plan as taught by Fox, as modified, to incorporate the teachings of Groden to include: select a priority plan from among the first response plan and the second response plan and execute the priority plan, for the motivation of prioritizing emergencies, and by extension minimizing the response time for the emergency situation.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Lopez, in view of Jonak, in view of Groden, in further view of Kendoul, in further view of Moster et al. (US 20180204469 A1) and herein after will be referred to as Moster.

Regarding claim 14, Fox, as modified, teaches the controller of claim 12.
Fox, as modified does not explicitly teach: wherein the determination of the second trigger event comprises detecting a low battery alert; and wherein determining the second response plan comprises: identifying a closest visible location; and stopping the AV at the closest visible location.  
However, Kendoul also teaches wherein the determination of the second trigger event comprises detecting a low battery alert ([0136] processing device 401 determines the vehicle battery has fallen below a threshold charge level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the determination of the second trigger event as taught by modified Fox to incorporate the teachings of Kendoul to include wherein the determination of the second trigger event comprises detecting a low battery alert, for the motivation of knowing when the AV should recharge it’s battery/batteries.
Fox, as modified, does not explicitly teach: and wherein determining the second response plan comprises: identifying a closest visible location; and stopping the AV at the closest visible location.  
However, Moster teaches identifying a closest visible location ([0036] The UAV can also utilize the point cloud during navigation to rapidly find a closest landing area, and a fastest flight pattern to the landing area, for instance upon detecting a contingency condition […] for instance due to low battery life; [0042] contingency criteria may be the detection of a low battery)
	and stopping the AV at the closest visible location ([0036] descend to landing area; [0042] perform a contingency action, e.g., to land at a landing location – Examiner interprets in Moster a landed UAV is a stopped UAV).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the determination of the second trigger event as taught by modified Fox to incorporate the teachings of Moster include identifying a closest visible location; and stopping the AV at the closest visible location, for the motivation of “rapidly find a closest landing area, and a fastest flight pattern to the landing area” (Moster [0042]), and by extension enabling the AV to be landed before running out of power.

Regarding claim 15, Fox, as modified, teaches the controller of claim 14.
Fox, as modified, does not explicitly teach further comprising program instructions that, when executed on the processor, cause the controller to store the waypoint data on a removable memory.  
However, Lopez also teaches further comprising program instructions that, when executed on the processor, cause the controller to store the waypoint data on a removable memory (Fig. 1 memory 156; [0054] At 502, a current location of the drone is stored as a current waypoint in a set of waypoints, the set of waypoints to include the current waypoint and a previous waypoint).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Fox, as modified, to incorporate the teachings of Lopez to include further comprising program instructions that, when executed on the processor, cause the controller to store the waypoint data on a removable memory, for the motivation of “maintaining a list of key positions visited by the drone” (Lopez [0019]) and “to quickly backtrack using the collected waypoints in case that the frontiers lead into a trap” (Lopez [0019]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Lopez, in further view of Brady et al. (US 10233021 B1) and herein after will be referred to as Brady.

Regarding claim 16, Fox, as modified, teaches the controller of claim 1.
Fox also teaches further comprising program instructions that, when executed on the processor, cause the controller to: 
receive a user profile of a user ([0030] the individual engaging in the activity may be equipped with a biosensor for monitoring of the individual's vital statistics […] The biosensor associated with the user may generate a signal that may be communicated from a user device, e.g., using near-field communications, to the drone); 
receive an activity profile from the user, the activity profile including an activity location for an activity ([0025] step 202 depicts a user programming and/or recording a message into a recording device 180 at the UAV. The recording device and memory stores the received/recorded message which may include an audio/visual or A/V message describing the individual's plan to engage in an activity and/or perhaps a planned route that the individual is to take for engaging in the activity);
and automatically customize the first response plan based at least in part on 0055] determination of nearest authority to navigate to (which may vary as user hikes from one location to another; [0058] For example, the drone's GPS mapping and navigation system will select the nearest response authority destination based upon known methods of mapping shortest path routes to one of the pre-programmed response authority destinations - see Examiner Note below)
Examiner interprets an activity location for an activity is an activity profile. Examiner’s interpretation is consistent with Applicant’s specification which in para. [0005] discloses “One embodiment may comprise receiving a user profile of a user, receiving an activity profile from the user, the activity profile including an activity location for an activity”. Examiner understands in Fox, the drone’s response plan uses the activity location of the user to automatically determine and select the nearest response authority destination for navigation (see Fox [0026], [0036], [0058]).
Fox does not explicitly teach automatically customize the first response plan based at least in part on the user profile.
However, Brady teaches receive an activity profile from the user (col 34 ln.38-45 Subscriber information, such preferences, health history, etc., may be stored in one or more data stores and accessible to the autonomous vehicles and/or the monitoring system discussed herein; col 14 ln.32-45 The subscriber 241 may utilize one or more computing devices 243 (e.g., a smartphone) […] or any other like machine, that may operate or access one or more software applications 245, such as a web browser or a subscriber application, and may be connected to or otherwise communicate with the monitoring system 290 and/or the autonomous vehicles 250-1, 250-2 . . . 250-n through the communications network 280, as indicated by line 249, by the transmission and receipt of digital data; col 26 ln.55-57 In some implementations, the tasks to be performed by the autonomous vehicle may be specified by the subscriber as a subscriber preference.),
	and automatically customize the first response plan based at least in part on the user profile (col 33 ln.7-22 If the person is a subscriber, subscriber preferred safety measures may be performed for different risk levels, alone or in combination with other safety measures, as in 908-1 […] For example, if the risk level is determined to be a life-threatening health risk, the performed safety measures may include contacting emergency personnel and providing location information for the person, information about the person if known (e.g., health information known about a subscriber), measured sensor data, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the first response plan as taught by modified Fox to incorporate the teachings of Brady to include automatically customize the first response plan based at least in part on the user profile, for the motivation of performing a response plan with safety measures that are preferred by the user.

Regarding claim 17, Fox, as modified, teaches the controller of claim 16.
Fox, as modified, also teaches further comprising program instructions that, when executed on the processor, cause the controller to automatically update the customized first response plan based on the collected waypoint data (see rejection of claim 1 - Lopez teaches the waypoints of each location the drone is at are collected, and in Fox, the drone’s response plan uses the activity location of the user to automatically determine and select the nearest response authority destination from the user for navigation, see also Fox [0026], [0036], [0058]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Lopez, in view of Brady, in further view of Royster et al. (US 20170314926 A1), in further view of Yogesha et al. (US 20210407303 A1), and herein after will be referred to as Royster and Yogesha respectively.

Regarding claim 18, Fox, as modified, teaches the controller of claim 16.
Fox also teaches further comprising program instructions that, when executed on the processor, cause the controller to: receive location data for an activity location ([0025] This planned travel route information regarding the particular information of the user activity and location the individual is to be engaged may be recorded at a recording device and/or stored in the memory storage at the drone; [0053] A setup phase includes an individual/user entering a planned travel route (hiking, boating, skiing, etc) into the drone), 
the location data comprising 0026] Continuing at 207, via an interface to the drone GPS navigation system 140 recording device, the user may enter information indicating a pre-determined or known location of an emergency rescue authority/entity. For example, the individual to be engaged in the activity may program a GPS location of one or more identified or known nearest emergency response authority/entity destinations (e.g., a police department, a fire department, EMS, national park office, etc) where the individual is engaging in the particular activity);
and automatically customize the first response plan based at least in part on the location data (the drone’s response plan uses the activity location of the user to automatically determine and select the nearest response authority destination for navigation - see Fox [0026], [0036], [0058]).
Fox, as modified, does not explicitly teach that the location data comprises topographical maps for the activity location, terrain overlays for the activity location, and expected weather at the activity location.
However, Royster teaches an unmanned aerial system that receives location data ([0029] system 10 drone; Fig. 1 processor(s) 12 of drone 10),
and the location data comprises topographical maps ([0006] the system may comprise one or more processors configured by machine-readable instructions to: receive information related to the vehicle's location, the height above the ground surface of the terrain, and the vehicle's orientation from one or more first sensors coupled to the vehicle; obtain a three dimensional topographical map of a terrain around the vehicle based on the location of the vehicle),
terrain overlays ([0027] In some implementations, the three-dimensional terrain is overlaid with one or more sensor imagery layers. In some implementations, system 10 facilitates real time transformation of imagery data to image overlay (e.g., a three-dimensional topographical map of a terrain may be overlaid with infrared, LIDAR, and/or other imagery of the terrain).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the location data as taught by modified Fox to incorporate the teachings of Royster to include that the location data comprises topographical maps for the activity location, terrain overlays for the activity location, for the motivation of developing a more accurate representation of the AV and user environment. 
Fox, as modified, does not explicitly teach the location data comprises expected weather at the activity location.
However, Yogesha teaches a controller ([0038] The vehicle management computer 302 may include at least a network interface, a processor […] The vehicle management program may include a weather program 322…), 
and receiving location data, the location data comprises expected weather at the activity location ([0048] The weather program 322 may, using the communications systems 306, transmit and/or receive weather information from one or more of the weather information services 318. For instance, the weather program 322 may obtain local weather information from weather radars and the on-board vehicle navigation systems 314, such as the air data module(s). The weather program may also transmit requests for weather information 320. For instance, the request may be for weather information 320 along a route 141 of the aircraft 131 (route weather information). The weather information may include forecasted weather information and/or real-time weather information. The route weather information may include information about precipitation, wind, turbulence, storms, cloud coverage, visibility, etc., of the external environment of the aircraft 131 along/near a flight path, at a destination and/or departure location (e.g., one of the hubs 111-117), or for a general area around the flight path, destination location, and/or departure location).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the location data as taught by modified Fox to incorporate the teachings of Yogesha to include that the location data comprises expected weather for the activity location, terrain overlays for the activity location, for the motivation of developing a more accurate representation of the AV and user environment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170115667 A1 – Marr et al. discloses a system for enabling a UAV to respond to an alert.
US 9170117 B1 – Abuelsaad et al. discloses dispatching a navigation assistance UAV to user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        	
/SZE-HON KONG/Primary Examiner, Art Unit 3661